IN THE COURT OF APPEALS OF IOWA

                                    No. 17-1781
                               Filed February 7, 2018


IN THE INTEREST OF D.H.-W.,
Minor Child,

M.H., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Buena Vista County, Mary L.

McCollum Timko, Associate Juvenile Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Kara L. Minnihan of Minnihan Law Firm, Onawa, for appellant mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Lisa K. Mazurek of Miller, Miller, Miller, P.C., Cherokee, guardian ad litem

for minor child.




       Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                             2


BOWER, Judge.

         A mother appeals the termination of her parental rights.1 We find the

termination was supported by clear and convincing evidence and termination is in

the best interest of the child. We affirm the juvenile court.

      I. Background Facts and Proceedings

         D.H.-W. was born in 2014. D.H.-W.’s siblings, born in 1996 and 2006,

were previously adjudicated as Children in Need of Assistance (CINA) and

removed from the mother’s care in response to substance-abuse issues,

domestic-violence concerns, and the mother’s inability to maintain stable

employment and housing. The mother’s parental rights to the older children were

not terminated. However, while pregnant with D.H.-W. the mother continued to

use controlled substances. After D.H.-W.’s birth, domestic violence returned to

the mother’s home. D.H.-W.’s father was charged with two counts of domestic

abuse assault and harassment in the first degree.

         A CINA petition was filed December 22, 2015, concerning D.H.-W. due to

domestic violence and substance abuse. Prior to the CINA hearing, the mother,

grandmother, and the mother’s adult child were arrested and charged with

delivery of prescription drugs. During the drug buy, D.H.-W. was in the care of a

friend with a lengthy criminal history, including charges of domestic abuse. It

was also determined that during previous drug buys, D.H.-W. was present in the

vehicle.

         D.H.-W. was adjudicated CINA in February 2016. The mother scheduled

a substance-abuse evaluation and therapy. D.H.-W. was placed in foster care as

1
    D.H.-W.’s father’s parental rights were also terminated. He has not appealed.
                                        3


neither parent was able to care for the child. The mother began supervised

visitation. At a permanency review hearing, the mother showed improvement.

She was cooperative with treatment, was working part-time, and had begun to

remove herself from individuals who triggered her substance-abuse issues. The

mother consistently attended family treatment court. When safety issues at her

home were pointed out, the mother showed commitment to addressing those

problems, and she showed interest in learning to meet D.H.-W.’s needs. The

mother actively engaged with D.H.-W. during visits and showed a strong bond

with the child.   Seeing the significant improvement made by the mother, the

juvenile court allowed the mother an additional six months to work towards

reunification.

       The juvenile court set a hearing for modification of permanency for April 4,

2017. At the time of the hearing, the mother had finally secured an apartment,

but had not fully moved in. The juvenile court expressed concern regarding the

mother’s unhealthy relationships with her mother and her adult child, as the three

would often use illegal substances together. However, the mother no longer

suffered from chronic pain, owned her own vehicle, and had a valid driver’s

license.

       The termination hearing was held July 20.       Earlier in the month, the

mother went camping with her two older children, her father and mother, and her

brother and sister-in-law. The mother had previously identified her sister-in-law

as a negative person she should not associate with.        During the trip, illegal

substances were used although the mother claims she did not partake. A fight
                                        4


between the mother’s adult child and the sister-in-law broke out, but the mother

did not take her younger child and leave even though she was able.

      Additionally, after the camping trip the mother helped her adult child move.

During the move the child and a friend taunted her and encouraged her to smoke

marijuana. Unable to withstand the pressure, the mother gave in and smoked.

The juvenile court terminated the mother’s parental rights pursuant to Iowa Code

sections 232.116(1)(d), (h), and (l) (2017), on October 20, 2017. The mother

now appeals.

   II. Standard of Review

      The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).      Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.   In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).         The paramount

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

   III. Sufficiency of the Evidence

      The mother claims there is not sufficient evidence in the record to support

termination of her parental rights. “When the juvenile court terminates parental

rights on more than one statutory ground, we may affirm the juvenile court’s

order on any ground we find supported by the record.” In re A.B., 815 N.W.2d

764, 774 (Iowa 2012). We will focus on section 232.116(1)(h).
                                        5


       The mother only contests Iowa Code section 232.116(1)(h)(4), requiring

the child be able to be returned at the time of the termination hearing.      The

mother claims she made significant progress in addressing the underlying issues.

She had obtained temporary employment with the possibility of a more stable

and permanent job, maintained her own apartment, decreased her involvement

with negative people, remained sober for over one year, and was complying with

the terms of her probation.

       The mother has made progress in addressing many of the initial concerns

in this case. However, the mother has often regressed or failed to maintain her

progress. She touts her sobriety yet was goaded into smoking marijuana by her

adult child. She points out her independent housing but took more than a year to

secure her apartment, delayed moving in, and the juvenile court expressed

concern she continued to reside at her mother’s home. The mother also states

she has reduced her interactions with negative people in her life; however, at the

time of the termination hearing she continued to associate with the two most

negative people in her life, her adult son and her mother.       A parent’s past

performance indicates future action.   In re C.K., 558 N.W.2d 170, 172 (Iowa

1997) (citations omitted).

       The mother has shown she understands what she needs to do in order to

be reunited with her child. She has shown she is capable of doing those things.

However, she has also shown she cannot or will not maintain the progress she

has made. We find D.H.-W. could not be returned to the mother at the time of

termination.
                                          6


   IV. Best Interests

       The mother also claims termination is not in the best interests of D.H.-W.

After finding a ground for termination exists we are to “consider the factors under

section 232.116(2). Section 232.116(2) requires us to give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (internal quotation

marks and citations omitted).

       We find D.H.-W.’s best interests are served by termination. The mother

has not made sufficient progress in addressing the underlying issues in this case.

Additionally, the foster home D.H.-W. is currently in has made significant

progress in addressing in the child’s developmental issues. The stability and

nurturing D.H.-W. will continue to receive far outweighs the short-term

uncertainty. Termination is in the best interests of the child.

   V. Exceptions

       Finally, the mother claims her bond with D.H.-W. is so strong as to

preclude termination. The juvenile court may decide not to terminate parental

rights if any exception set out in Iowa Code section 232.116(3) is shown. “The

court has discretion, based on the unique circumstances of each case and the

best interests of the child, whether to apply the factors in this section to save the

parent-child relationship.” In re D.S., 806 N.W.2d 458, 475 (Iowa Ct. App. 2011).

       The mother claims D.H.-W. “is very bonded to her, he loves her, and he

knows that she is his mother.” While this emotional bond certainly exists and

termination will cause some emotional distress for D.H.-W., we find the increased
                                         7


stability in a home capable and willing to care for him outweighs the temporary

distress of termination. We therefore affirm the juvenile court.

       AFFIRMED.